Adams, On. J.,
dissenting. — The paragraph of the answer which the majority holds constitutes a sufficient defense is in these words: “ That the confession of judgment was adopted as a fraudulent device and is such to aid the plaintiff in evading the statute against usury, plaintiff well knowing that the contracts were usurious. ■ That this defendant believed at the time of the execution of the same it was only for the amount due, without usury, as before stated.”
In National Bank of Michigan v. Green, 33 Iowa, 140, it was held that each count of a pleading must be sufficient in itself for the purpose for which it is pleaded, that otherwise it is vulnerable to a demurrer. The count above set out contains no averment that the contract upon which judgment was confessed was usurious. It assumes that it was, and avers that the confession of judgment was a device to aid the plaintiff in evading the statute against usury.
*389Possibly tbe paragraph set out was not intended as a count,, but something to be taken in aid of averments contained in the answer elsewhere. Now it may be conceded that a court of equity will relieve against a judgment if rendered upon a usurious contract and under such circumstances as to justify the court in believing that the lender was allowed to take judgment as a part of the contract by which the usurious loan was made. This was held in Mullen v. Russell, 40 Iowa, 386. In the case at bar nearly four years intervened between the time of the loan and the time the confession of judgment was taken, and when it was taken it was not taken in pursuance of any agreement made at the time of the loan nor with any understanding that usurious interest was included in it. It will be seen at once that the principle involved is entirely different from that involved in Mullen v. Russell. The defendant had his day in court, and that, too, long after the money was borrowed, and when he was free in every respect to set up the plea of usury if he had seen fit to do so. A borrower, it is true, may be allowed to go behind a judgment where it includes usurious interest, though not rendered at the time the loan was made nor in pursuance of the contract by which it was made. There may be a usurious contract for the extension of a loan (Kendig v. Linn, 47 Iowa, 62), and if a judgment including usurious interest is taken at the time of the agreement for the extension, and is a part of the same transaction, a court will relieve against the judgment (Ohm v. Dickerman, 50 Iowa, 671). But the case at bar is not such case. It is true it is averred that the confession of judgment was a fraudulent device, etc. But it is not averred that the .judgment was obtained by fraud. Eraud in obtaining a judgment will vitiate it independent of any question of usury. The fair meaning of the answer is that the contract upon which judgment was confessed was usurious, and that the plaintiff ought not to be concluded by the judgment because it is a device, etc. Now the sufficiency of' the answer depends upon the meaning with which the word *390device was used. It is. abundantly evident that .it is not meant that the judgment was taken in pursuance of a contract so intimately connected with the contract for usury that the two must be deemed parts of one transaction. The meaning is that the plaintiff took a judgment upon a usurious contract knowing that the judgment included usurious interest, while the defendant was ignorant of it, and that the plaintiff had a design to thereby conclude the defendant. This, I think, is no ground for relief. The defendant might have known what was embraced in the plaintiff’s claim if he had examined it; and as to the plaintiff’s design, it does not appear that he designed anything more than the advantage which the law attaches to a judgment in any case where it includes usurious interest.
In my opinion the demurrer was properly sustained.